WASHINGTON, Circuit Justice.
The matter in dispute, in this case, appears by the record, to be the penalty of the bond, the declaration containing no breach, showing that a smaller sum was claimed, as was the case of the United States v. M’Dowell [supra]. If the verdict had been for a smaller sum than $50, that would have been the matter in dispute, and this court could not have entertained the writ of error. The judgment must be reversed, and a venire de novo awarded, there being no breaches assigned in the dec*1097laration or replication; and also because the verdict does not respond to the plea or payment, but states matteis irrelevant to that issue; but which, I presume, were subjects of discussion at the trial. If these be the grounds of defence, they must be presented to the court by proper pleadings.